


Exhibit 10.34


ALERIS CORPORATION
2010 EQUITY INCENTIVE PLAN


FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT




____________, 20___
TO:    [Participant]


FROM:    Aleris Corporation
Re:     Restricted Stock Unit Award
I am pleased to report that you have been granted Restricted Stock Units of
Aleris Corporation (formerly Aleris Holding Company) (the “Company”). Some
important information about your Restricted Stock Units is set out in this Award
Agreement. The Restricted Stock Units were granted under the Company’s 2010
Equity Incentive Plan (the “Plan”), a copy of which is attached. The Restricted
Stock Units are subject in all respects to the terms and conditions of the Plan.
1.    Key Terms.
(a)
The Restricted Stock Units: Your Restricted Stock Units (or “RSUs”) will be
credited to a separate account maintained for you on the books of the Company
(the “Account”). On any given date, each Restricted Stock Unit will correspond
to one Share.

(b)
The RSU Shares: Common stock of the Company, par value $0.01 per share.

(c)
Grant Date: ___________, 20___

(d)
Number of Restricted Stock Units: ___________

(e)
Vesting: Your Restricted Stock Units will vest _________ over ______ (___)
years. More specifically, your Restricted Stock Units will vest as to ________
________ percent (_________%) of the Restricted Stock Units awarded on the last
day of each ___________ and ___________ following the Grant Date, with the
vesting of the first ______% to occur on ___________, 20___ and the last vesting
scheduled to occur on _______________, 20___. In all cases, you must be
continuously employed from the Grant Date through the relevant vesting date in
order for that portion of the Restricted Stock Units to become vested. (In this
Agreement, reference to your employment terminating means that you are no longer
employed by the Company or any Affiliate.)

(f)
Change of Control: If you are employed at the time of a Change of Control, your
Restricted Stock Units will vest to the extent necessary to make the cumulative
percentage of the Restricted Stock Units awarded hereunder that has become
vested as of such Change of Control at least equal to the percentage by which
the Initial Investors have reduced their combined Common Stock interest in the
Company. This percentage


--------------------------------------------------------------------------------




will be measured by comparing the number of Shares acquired by the Initial
Investors on the Effective Date and still held immediately following the Change
of Control to the number of Shares they held as of the Effective Date (to be
adjusted for stock splits, stock dividends, and the like). If the Initial
Investors’ combined Common Stock interest in the Company is reduced by 75% or
more, then your Restricted Stock Units will vest in full. By way of example and
for illustration purposes only, if there is a Change of Control when 50% of the
Restricted Stock Units are vested and the Initial Investors reduce their
combined Common Stock interest in the Company by 70%, then an additional 20% of
the Restricted Stock Units shall vest upon the Change of Control, and, subject
to Section 11 of the Plan, the remaining 30% of the Restricted Stock Units shall
continue to vest in accordance with Section 1(e) hereof.
(g)
Dividend Equivalent Rights: You will have Dividend Equivalent Rights on your
Restricted Stock Units. A Dividend Equivalent Right is the right to receive, for
each Restricted Stock Unit, a payment equivalent to any dividend or distribution
made in respect of the Shares underlying your Restricted Stock Units. If the
Dividend Equivalent Right relates to a dividend paid in Shares, such Dividend
Equivalent Right will be paid to you by multiplying the number of Restricted
Stock Units in your Account on the dividend record date by the number of Shares
payable as a dividend on a Share. The payment of a Dividend Equivalent Right
with respect to any Restricted Stock Unit will be paid to you (without interest)
if and when the Restricted Stock Unit to which it relates vests or, if later,
when actual holders of the Shares receive their dividends or distributions.

2.
Settlement. The Restricted Stock Units credited to your Account will be settled
by the Company within ten (10) days after they vest (and, upon such settlement,
will cease to be credited to your Account). At the time of settlement, the
Company will issue you a number of Shares equal to the number of Restricted
Stock Units that just vested (such Shares, the “RSU Shares”). However, for so
long as the Shares are not publicly-traded, unless you timely provide the cash
required to satisfy all withholding taxes due in connection with such
settlement, the Company will hold back from the RSU Shares otherwise deliverable
on settlement the number of RSU Shares necessary to pay those taxes. The Company
will in its sole discretion determine the appropriate manner of dealing with
fractional shares, including cancellation without payment. The Company will
enter your name as a stockholder of record on the books of the Company with
respect to the RSU Shares so issued. As a condition to the settlement of your
Restricted Stock Units, the RSU Shares shall be subject to all of the terms of
the Company’s Stockholders Agreement. By signing below, you will have agreed to
become a party to, and be bound by, the Stockholders Agreement on the first day
that you acquire any RSU Shares pursuant to this Award Agreement.

3.
Early Termination of the Restricted Stock Units. If your employment ends for any
reason, your unvested Restricted Stock Units shall be forfeited without further
consideration. In addition, your Restricted Stock Units will terminate upon any
cancellation, termination or expiration implemented by the Committee under Plan
Section 11 (adjustments upon certain corporate transactions) or Plan Section
15(b) (clawback/forfeiture).

4.
Company Call Right. After your employment ends, the Company shall have the
right, but not the obligation, to purchase any RSU Shares held by you (the “Call
Right”). This Call Right may be exercised, in whole or in part, from time to
time, by the Company providing written notice to you expressing its intent to
exercise its Call Right and establishing a call settlement date of not earlier
than six (6) months after you acquired the Shares being called. If the Company
exercises the Call Right, as consideration for the RSU Shares purchased by the
Company, you will be paid


--------------------------------------------------------------------------------




the Fair Market Value of the RSU Shares on the call settlement date.
5.
Disclosure Memorandum/Confidentiality: You acknowledge that you have received
and read a copy of the Plan’s Disclosure Memorandum, a copy of which is
attached. By signing below, you agree to keep strictly confidential any
non-public information provided to you by the Company or any Affiliate
(“Confidential Information”), including, without limitation, the information
contained in the Disclosure Memorandum, the terms of the Stockholders Agreement
and/or any financial information relating to the Company or any Affiliate
contained therein or subsequently provided to you. You may disclose Confidential
Information (i) if required by applicable law; (ii) to members of your immediate
family or, (iii) where necessary, to your tax or legal advisors so long as you
inform your advisors of this confidentiality provision and they expressly agree
to be bound by it.

6.
Restricted Stock Units Subject to Plan and Stockholders Agreement.

(a)
Employee Acknowledgements. By entering into this Award Agreement, you agree and
acknowledge that (i) the Restricted Stock Units are subject in all respects to
the Plan and that the RSU Shares are subject to the Stockholders Agreement, the
terms and provisions of which are each hereby incorporated herein by reference;
(ii) the Restricted Stock Units are subject to Plan provisions under which, in
certain circumstances, the Committee may terminate your Restricted Stock Units
and/or make adjustments to the kind and/or number of shares or property
underlying the Restricted Stock Units; and (iii) the Committee has discretion to
interpret and administer the Plan and this Award Agreement and its judgments
made in accordance with the Plan are final.

(b)
Conflicts. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan and/or the Stockholders Agreement,
the term or provision contained in the Plan and/or the Stockholders Agreement
shall control. In the event of a conflict between any term or provision
contained in the Plan and a term or provision of the Stockholders Agreement, the
Committee shall resolve any such conflict in its sole discretion.

(c)
Defined Terms. Capitalized terms not otherwise defined in this Award Agreement
have the meanings given such terms in the Plan.

7.
Federal Taxes. Upon the settlement of the Restricted Stock Units in accordance
with Section 2 of this Award Agreement, you shall recognize taxable income in
respect of the RSU Shares, and the Company shall report such taxable income to
the appropriate taxing authorities as it determines to be necessary and
appropriate. You should consult your personal tax advisor for more information
concerning the tax treatment of your Restricted Stock Units.


--------------------------------------------------------------------------------




We are excited to give you this opportunity to share in our future success.
Please indicate your acceptance of the Restricted Stock Units and that you have
read and understand the terms of the Plan and this Award Agreement by signing
and returning a copy of this Award Agreement.


Sincerely,

        
[Company Representative]
Title: ____________________





--------------------------------------------------------------------------------

By executing this Award Agreement, you acknowledge that you will become a party
to this Award Agreement on the date hereof and, without any further action, the
Stockholders Agreement on the first date that you acquire any RSU Shares
pursuant to this Award Agreement. Other than the Company, no party to the
Stockholders Agreement will have any obligation to you under this Award
Agreement.

--------------------------------------------------------------------------------

Agreed to and Accepted by:


[Participant]


--------------------------------------------------------------------------------




ALERIS CORPORATION
2010 EQUITY INCENTIVE PLAN


 
FORM OF AMENDMENT ___ TO THE
RESTRICTED STOCK UNIT AWARD AGREEMENT




____________________, 20__
TO:    [Participant]


FROM:    Aleris Corporation (formerly “Aleris Holding Company”)
Re:     Amendment ___to Restricted Stock Unit Award Agreement
On ____________, 20__, you were granted Restricted Stock Units of Aleris
Corporation (the “Company”) pursuant to an Award Agreement issued under the
Company’s 2010 Equity Incentive Plan (the “Plan”).
In light of the Company becoming a public company, we have amended, restated and
renamed the Plan as the 2011Equity Incentive Plan and we are amending the terms
of your Award Agreement, effective immediately prior to the effectiveness of a
2011 initial public offering of the Company (the “IPO”), as follows:
1.
Section 1(f). Key Terms; Change of Control. The reference to Plan Section 11 in
Section 1(f) is amended to Plan Section 12.

2.
Section 2. Settlement. Section 2 is amended to read in its entirety as follows:

Settlement. The Restricted Stock Units credited to your Account will be settled
by the Company within ten (10) days after they vest (and, upon such settlement,
will cease to be credited to your Account). At the time of settlement, the
Company will issue you a number of Shares equal to the number of Restricted
Stock Units that just vested (such Shares, the “RSU Shares”). However, unless
you timely provide the cash required to satisfy all withholding taxes due in
connection with such settlement, the Company will hold back from the RSU Shares
otherwise deliverable on settlement the number of RSU Shares necessary to pay
those taxes. The Company will in its sole discretion determine the appropriate
manner of dealing with fractional shares, including cancellation without
payment. The Company will enter your name as a stockholder of record on the
books of the Company with respect to the RSU Shares so issued.
3.
Section 3. Early Termination of the Restricted Stock Units. The references to
Plan Section 11 and 15(b) are amended to Plan Section 12 and 17(b),
respectively.

4.
Section 4. Company Call Right. Section 4 is deleted.


--------------------------------------------------------------------------------




5.
Section 6. Restricted Stock Units Subject to Plan and Stockholders Agreement.
Section 6 is amended to change the heading to read Restricted Stock Units
Subject to Plan and to amend Section 6(a) and (b) to read as follows:

(d)
Employee Acknowledgements. By entering into this Award Agreement, you agree and
acknowledge that (i) the Restricted Stock Units are subject in all respects to
the Plan; (ii) the Restricted Stock Units are subject to Plan provisions under
which, in certain circumstances, the Committee may terminate your Restricted
Stock Units and/or make adjustments to the kind and/or number of shares or
property underlying the Restricted Stock Units; and (iii) the Committee has
discretion to interpret and administer the Plan and this Award Agreement and its
judgments made in accordance with the Plan are final.

(e)
Conflicts. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the term or provision contained in
the Plan shall control.

6.
The acknowledgment and statement within the box in the Award Agreement is
deleted.

7.
Effective Date of this Amendment. This Amendment is effective immediately prior
to the effectiveness of the IPO.

8.
Continued Terms of Restricted Stock Units. Except as otherwise amended in this
agreement, your Restricted Stock Units remain subject in all respects to the
terms and conditions of the Award Agreement and the 2011 Equity Incentive Plan.
A copy of the 2011 Equity Incentive Plan has been provided to you.

Sincerely,



[Company Representative]
Title: ________________________


